DETAILED ACTION
Claims 1-8 & 13 are pending with claims 1-5 & 13 withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (US PG Pub 2016/0286898; hereafter ‘898) in view of Jones et al. (US PG Pub 2014/0020192; hereafter ‘192) & John Van Liew et al. (US PG Pub 2016/0101565; hereafter ‘565).
Claim 6: ‘898 is directed towards a shoe upper for sport shoes (title) and a method of manufacturing the same 3D polyurethane patterns (¶ 349) comprising the steps of:

providing at least one printer and using PU as printing materials (¶ 349);
forming at least one decorative unit on the surface of the semi-finished upper by a print head of the printer (¶ 349);
curing the 3D printed pattern (the material is melted and solidified and thus is cured, ¶ 349).
The upper is further integrated to a part of a sole to form a semi-finished shoe with the semi-finished upper and the sole has a groove (see ¶ 349-350 and Fig. 16) in which the PU is printed in the groove. The PU is printed in at least 3 areas as depicted in Fig. 16 and multiple layers (¶ 208).
‘898 does not teach that the upper and sole are integrated prior to printing.
However, any order of steps is prima facie obvious. See MPEP 2144.04(IV)(C).
The semi-finished shoe is inherently able to be rotated and adjusted relative to the print head.
‘192, which is also directed towards 3D printed footwear (title) discloses that both the upper and the sole of the shoe can be 3D printed (abstract, Figs. 10-21, and ¶s 12, 48, 52, 65, & 72-80).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method of ‘192 into ‘898 such that the 3D printing set up of ‘192 is used to 3D print the printed portions of ‘898 because the 3D printing method and apparatus are an art recognized means for 3D printing shoe parts and thus would have predictably been suitable for the process of ‘898.

Thus, thickness is a result-effective variable based on desired properties and it is obvious to optimize thickness to obtain the desired properties.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
The combination does not teach rotating and adjusting the shoe to print different portions successively as claimed.
However, ‘565, which is also directed towards 3D printing (title), discloses a means of 3D printing in which the part to be printed on is rotationally positioned (title and abstract) while the substrate is rotated or fixed, moved in a direction along the rotational axis and the print head is moved in a direction along the rotational axis and a direction perpendicular to the rotational axis (¶ 14) and further reduces the cost of 3D printing (¶ 2) such that the features are printed by moving through the block diagram and then the block diagram is repeated until the final product is produced (¶ 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the process and apparatus of ‘565 into the combination such that the substrate on which 3D printing is carried out on is rotated or fixed, moved in a direction along the rotational axis and the print head is moved in a direction along the rotational axis and a direction perpendicular to the rotational axis during the printing process such that the features are printed by moving through the block diagram and then the block 
Though the combination does not teach the explicitly claimed order of steps of printing various features it would have been obvious to print the features in the claimed order because any order of steps is prima facie obvious. See MPEP 2144.04(IV)(C).
Claim 7: Given that the PU is printed it is apparent that it is deposited from a print head of said printer. Additionally, the PU is printed in different areas and thus the semi-finished upper can be termed as the state after one area printed and prior to a subsequent area printing.
Claim 8: The upper is further integrated to a sole to form a shoe (¶ 350).
Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that ‘898 does not teach “at least one groove is arranged at a bottom surface of an outsole of the sole, and at least one second PU decorative unit is formed by the print head of the 3D printer that performs 3D printing in the groove on the bottom surface of the outsole of the semi-finished shoe”; the Office does not find this argument convincing because as put forth above, ‘898 teaches 3D printing in a groove area of the outsole as depicted in the annotated Fig. 16 of ‘898 (see below) and any order of process steps are prima facie obvious.

    PNG
    media_image1.png
    800
    1013
    media_image1.png
    Greyscale

Applicant is advised that the term “groove” does not have a special meaning and the dip in the section of #1502 & 1603 as annotated in the figure reads on a groove and depending on the orientation that the shoe and sole is viewed from the groove can be considered as being in the top or bottom of the outsole and thus when considered with the fact that any order of process steps is prima facie obvious it is apparent that ‘898 teaches the claimed limitation.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712